Citation Nr: 1700172	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  12-21 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

2.  Entitlement to a rating in excess of 10 percent prior to September 1, 2015 and 
20 percent thereafter for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 10 percent prior to September 1, 2015 and 
20 percent thereafter for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 13, 2012 to February 3, 2015.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to increased ratings for the Veteran's diabetes mellitus and peripheral neuropathy of the left and right lower extremities.

The Veteran and his wife testified before a Veterans Law Judge (VLJ) at a Board hearing in August 2012.  A transcript of the hearing has been reviewed and associated with the claims file.  The Board notes that the VLJ who conducted the August 2012 hearing has retired from the Board.  In correspondence dated in October 2016, the Veteran was offered the opportunity to have an additional hearing before another VLJ.  However, in a response received in October 2016, the appellant indicated that he did not wish to appear at another Board hearing.

These matters were before the Board in March 2015 at which time they were remanded for further evidentiary development.

Thereafter, in an April 2016 rating decision, the RO increased the ratings for peripheral neuropathy of the left and right lower extremities to 20 percent, effective September 1, 2015.

Jurisdiction has been transferred to the RO in Providence, Rhode Island.  

As noted in the Board's March 2015 decision, the issue of entitlement to service connection for loss of sense of smell due to Agent Orange exposure has been raised by the record.  See October 2014 Statement.  However, the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to increased ratings for peripheral neuropathy of the left and right lower extremities and entitlement to a TDIU from August 13, 2012 to February 3, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's diabetes mellitus requires daily insulin, oral medication, and a restricted diet; regulation of activities has not been demonstrated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.7, 4.119, Diagnostic Code 7913 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

VA notice was provided via letter dated in December 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All identified post-service treatment records have been obtained.  As instructed in the Boards March 2015 remand directives, outstanding VA treatment records were retrieved.  The Veteran has not sufficiently identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded a VA examination in December 2010.  As requested in the Board's remand directives, an additional VA examination was provided in September 2015.  The examinations are adequate for the purposes of the matter adjudicated herein as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The RO readjudicated the increased rating claim in an April 2016 supplemental statement of the case.  There has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's diabetes mellitus has been assigned a 20 percent rating under Diagnostic Code 7913.  The Board will use this DC to evaluate his service-connected diabetes.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

Under the rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 Diabetes mellitus disabling.  Id.  

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Id.  See also Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

Factual Background

Turing to the evidence, the Veteran underwent a VA examination in December 2010.  At that time, he denied having hypoglycemic or ketoacidotic reactions and had not required hospitalization for either event.  The appellant stated that he followed an ADA diet; however, the examiner reported that a note from the Veteran's primary care physician contradicted that statement.  He reported that he did not have to avoid strenuous activity in order to prevent hypoglycemic reactions.  It was noted that the appellant worked in the construction business, which included working in a dump truck for 12 hours at a time.  Additionally, he was able to cut grass and do light work around the home.  The Veteran saw his diabetic provider every 3 months, but had been going in much more frequently for lab work to follow the elevated liver enzymes and other medical problems.  

The appellant endorsed symptoms of numbness in the feet and erectile dysfunction.  With regard to erectile dysfunction, he denied nocturnal or morning erections.  There was no issue with retrograde and he had no urinary dysfunctional flow issues such as hesitancy, urgency, dysuria, or decrease in the caliber of his stream.  There were no surgeries, dilatations, catheterizations, or instrumentations of the urinary tree.  There were also no benign or malignant neoplasms.  The appellant denied any incontinence of bowel or bladder or a history of acute nephritis, renal colic, or renal stones.  

Following examination of the Veteran, the examiner diagnosed diabetes mellitus, peripheral neuropathy secondary to diabetes mellitus, and erectile dysfunction secondary to diabetes mellitus.  There was no finding of coronary artery disease, hypertension, peripheral vascular disease, or diabetic skin condition.  

In testimony provided during the August 2012 Board hearing, the appellant reported that his diabetes mellitus was treated with oral medication and insulin.  However, he stated that his primary care physician had not restricted or regulated his activities.  He also denied have hypoglycemia.  

The Veteran was provided an additional VA examination in September 2015.  The examiner noted that treatment for the appellant's diabetes mellitus consisted of a restricted diet, prescribed oral hypoglycemic agents, and insulin injections more than once per day.  However, the Veteran did not require regulation of activities as part of medical management of his diabetes mellitus.  It was noted that the appellant visited his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia.  He had not had any episodes of ketoacidosis or hypoglycemia that required hospitalization over the past 12 months.  Additionally, the appellant had not had any progressive unintentional weight loss and loss of strength attributable to diabetes mellitus.  Complications of the Veteran's diabetes mellitus include diabetic peripheral neuropathy and erectile dysfunction.  

The Veteran was also provided a male reproductive system conditions examination in September 2015.  At that time, he reported that he had not had an erection since 2010.  It was noted that the treatment plan for the Veteran's erectile dysfunction did not include taking continuous medication.  Additionally, he did not have an orchiectomy and there was no renal dysfunction or voiding dysfunction.  There were no retrograde ejaculation or organ infections.  On physical examination, the Veteran's penis, testes, and epididymis were normal.

VA treatment records reveal that the appellant's diabetes mellitus is treated with oral medication, insulin, and a restricted diet.  The records indicate that the appellant was advised to exercise to help control his weight.  The records also note a diagnosis of diabetic retinopathy.  See March 2016 VA Treatment Records.  Corrected vision for the right eye was 20/20 and corrected vision for the left eye was 20/25-1.

Analysis

After a review of the evidence of record, the Board finds that a rating in excess of 20 percent for diabetes mellitus is not warranted for any portion of the rating period on appeal.  In this regard, the record demonstrates that the Veteran's diabetes mellitus requires daily insulin, oral medication, and a restricted diet.  The medical evidence does not suggest that the appellant's diabetes mellitus requires regulation of activities.  Indeed, a January 2016 VA treatment record recommends that the Veteran exercise.  Moreover, there is no evidence to indicate that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider.  Notably, the appellant denied such symptoms during the August 2012 Board hearing.  In light of the foregoing, a rating in excess of 20 percent is not warranted at this time.

The Board notes that the evidence demonstrates that the Veteran has erectile dysfunction, nephropathy, and neuropathy of the bilateral upper and lower extremities due to his service-connected diabetes mellitus.  VA treatment records also reveal a diagnosis of diabetic retinopathy.  Service connection has been awarded for nephropathy and neuropathy of the bilateral upper and lower extremities.  The Board has considered whether a separate compensable rating for erectile dysfunction is warranted.  38 C.F.R. § 4.119, DC 7913, Note (1).  However, the evidence does not demonstrate both loss of erectile power and deformity of the penis.  See 38 C.F.R. §§ 4.31, 4.115(b).  As such a separate compensable rating for erectile dysfunction is not warranted.  A separate compensable rating is also not warranted for diabetic retinopathy.  In this regard, the Veteran's central visual acuity was not at any point poor enough to warrant a compensable rating.  Moreover, there was no impairment of visual fields or other disorder significant enough to warrant a compensable rating under any potentially applicable diagnostic code.  38 C.F.R. §§ 4.76, 4.79.  Thus, a separate compensable rating is not warranted for diabetic retinopathy.

As the medical and lay evidence show that Veteran's diabetes mellitus has required insulin, oral medication, and a restricted diet, a rating higher than 20 percent for diabetes mellitus is not warranted.  38 C.F.R. § 4.119, Code 7913.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Extra-schedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's diabetes mellitus, to include taking required medication and being on a restricted diet, are fully considered by DC 7913.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.


REMAND

Pursuant to the Board's March 2015 remand directives, outstanding VA treatment records were to be obtained and the Veteran was to be provided a VA examination to determine the severity of his peripheral neuropathy of the lower extremities.  Thereafter, the claims were to be readjudicated.  If the claims remained denied, a supplemental statement of the case was to be provided to the Veteran and his representative.

The Board observes that outstanding VA treatment records were obtained and the appellant was provided a VA examination in September 2015.  Thereafter, in an April 2016 rating decision, the RO increased the ratings for peripheral neuropathy of the left and right lower extremities to 20 percent, effective September 1, 2015.  However, the RO did not issue a supplemental statement of the case regarding the issues of entitlement to ratings in excess of 10 percent prior to September 1, 2015 and 20 percent thereafter for peripheral neuropathy of the left and right lower extremities.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, an additional remand is required for the AOJ to issue a supplemental statement of the case.

In a September 2016 Brief, the Veteran's representative argued that the Board should award the Veteran TDIU from August 13, 2012 to February 3, 2015 (TDIU is in effect from the latter date).  The representative argued that VA opinion obtained regarding TDIU was not adequate because the Veteran's vocational history and education may be additional limitations that were not considered in rendering the opinion.  Additionally, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As such the Board finds that the TDIU matter needs to be remanded for another opinion and readjudication.

Accordingly, the case is REMANDED for the following actions:

1. Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of her education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

2. Readjudicate the issues on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


